Title: To Thomas Jefferson from George Gilmer, 7 November 1790
From: Gilmer, George
To: Jefferson, Thomas



Dr Sr
7 Novr 1790 Pen Park

A Call to Amherst with a wish of Col. Nicholas that I should not be out of the way the knowing woman being new with his Lady may prevent my once more being in company with you and Mr. Madison. It hurts me to intrude a long letter from Lambert to you and ask you if it would be elgible to do any thing with our present Assembly to secure what’s in our treasury of Harmers Estate having had such an object in view but like not the complexion of the Assembly. When at leizure will you direct me what’s best to be offered and what inter[est?] Lambert may build on. Should I not see you let me beg to hear from you may still overtake you before you get beyond Madison. May bliss attend you. Adieu.

Geo Gilmer


P.S. Billy will bring back Lamberts letter.
G G

